Citation Nr: 0815616	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1969 
and from July 1989 to January 1990.  The veteran also had 
more than 30 years of inactive service with the Reserves 
and/or Tennessee National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which denied the above claims.  

The veteran had initially requested to appear at a personal 
hearing before a Veterans Law Judge in Washington, DC.  
However, in September 2007, he withdrew his request for a 
hearing.


FINDINGS OF FACT

1.  The veteran's left knee disorder has not been shown to 
have been incurred in or aggravated by service.

2.  The veteran's right knee disorder has not been shown to 
have been incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2005 and June 2006, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in June 2006.  However, in light of the Board's denial 
of the veteran's claims of entitlement to service connection 
for a left and right knee disorder, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
therein.  See Dingess/Hartman, supra.  Adequate notice has 
been provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA, and private medical treatment records have been 
obtained. Service medical records for the veteran's second 
period of active service from July 14, 1989 to January 15, 
1990, and for his period of National Guard Service were not 
available.  Efforts to obtain service medical records from 
all potential sources were unsuccessful.  In response to 
requests by the RO, the National Personnel Records Center in 
St. Louis, Missouri, reported there were no service medical 
records of the veteran available.  Additionally, the Military 
Department of Tennessee, in Nashville, Tennessee, provided a 
Report of Separation and Record of Service, however, it was 
indicated that there were no medical records for the 
veteran's period of service with the Tennessee Army National 
Guard.

As will be discussed below, the claims are being denied on 
the basis that no competent medical evidence has been 
submitted which links any current bilateral knee disorder to 
the veteran's active service.  In these circumstances, there 
is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown.  The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a current psychiatric disorder that is 
related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service." 38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id. 

There is no indication of any additional, relevant records 
that the RO has failed to obtain.  In sum, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under 
the mandate of the VCAA.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002  & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral knee disorder

The veteran asserts that he injured his left knee while 
playing basketball in February 2000 while undergoing required 
physical training for his civilian employment in the 
Department of Defense and the Military Department of 
Tennessee.  He also asserts that he injured his right knee 
while playing volleyball in March 2001, also while undergoing 
required physical training for his aforestated civilian 
employment.

Review of the veteran's service medical records for his first 
period of service did not reveal any records of treatment for 
a left or right knee injury during service.  The records do 
reveal that in February 1969, he received multiple shell 
fragment wounds in the back, extremities, and buttocks from a 
mine explosion.  His separation report of medical examination 
dated in June 1969 shows that upon clinical evaluation, his 
lower extremities were normal.

Private outpatient treatment records from P. J. Riggins, 
M.D., dated from March 2000 to August 2005, show that the 
veteran underwent an arthroscopy of the left knee with 
partial meniscectomy and abrasion chondroplasty in May 2000, 
followed by intermittent treatment for residuals thereafter.  
He also underwent a right knee arthroscopy, with a partial 
meniscectomy in March 2001, and has been treated 
intermittently for residuals of this procedure, as well.

A lay statement from N. L. Aldridge, a Tennessee National 
Guard Detachment Officer-In-Charge, dated in January 2005, 
shows that the veteran's medical condition was said to have 
resulted in his discharge from the Army National Guard and 
release as a Department of Defense civilian employee.  It was 
indicated that the veteran, due in part to injuries during 
military service, developed chronic pain in his lower 
extremities.  It was also indicated that as a result of knee 
problems, he was unable to deploy with his unit which was 
mobilized in support of Operation Iraqi Freedom. 

In his notice of disagreement dated in August 2005, the 
veteran indicated that his degenerative knees were the result 
of wounds he received in the Republic of Vietnam.

A letter from J. A. Blevins, an administrative officer of the 
Tennessee Army National Guard, dated in May 2006, shows that 
the veteran was said to have service in the Tennessee Army 
National Guard for 34 years, 9 months and 1 day and was 
honorably discharged in August 2004.  He also worked as a 
dual status civilian military technician for the Department 
of Defense and the Military Department of Tennessee in excess 
of 33 years.  As a dual status technician, he was said to be 
required to maintain his membership in the Tennessee Army 
National Guard in order to keep his technician employment.  
During this time, he was said to have injured both knees 
while conducting organized physical training in order to meet 
employment requirements.  Although he was not on active duty 
at the time of injury, he was said to be executing his duties 
as a full time employee of the federal government and the 
Tennessee Army National Guard.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claims for service connection for 
a left and right knee disorder.  The veteran contends that he 
sustained bilateral knee injuries as a result of physical 
training required in order to meet his civilian employment 
requirements with the Department of Defense.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2007).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.6(a) (2007). Inactive duty for training 
includes duty (other than full-time duty) performed by a 
member of the National Guard of any State, under 32 U.S.C. §§ 
316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4) (2007).  
Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e) (2007).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

As noted above, the veteran's service medical records from 
his first period of active service are negative of any injury 
to either knee.  While he did sustain shell fragment wounds 
to the lower extremities during service, there is no evidence 
that this encompassed any injury to the knees.  Additionally, 
his June 1969 separation examination report determined that 
his lower extremities were clinically normal.  
The separation physical examination report is highly 
probative as to the veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The June 1969 separation 
examination report is entirely negative for any symptoms 
associated with any bilateral knee disorder and weighs 
heavily against the claim.  The weight of the service medical 
records is greater than subsequent VA and private outpatient 
treatment records which may be based on a history as provided 
by the veteran.

Additionally, the evidence does not show that the veteran was 
diagnosed with arthritis of either knee within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

As to the veteran's claim that he injured his left knee while 
playing basketball in February 2000 and his right knee while 
playing volleyball in March 2001, each while undergoing 
required physical training for his civilian employment in the 
Department of Defense and the Military Department of 
Tennessee, he has conceded, and the evidence has shown, that 
his injuries were incurred as a result of civilian employment 
activity.  As noted above, VA compensation benefits are not 
available for civilian employment in the Department of 
Defense and the Military Department of Tennessee as it is not 
considered active military, naval, or air service under 
either 38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.6(a) (2007); or 38 C.F.R. § 3.6(d)(4) (2007).  
As such, entitlement to service connection is not available 
for the injuries which the veteran has attributed to physical 
training for his civilian employment, regardless of whether 
it was for the Department of Defense or the Military 
Department of Tennessee.

Here, the law is dispositive of the claims.  Consequently, 
the claims on the theory that entitlement is warranted for an 
injury sustained as a result of physical training for 
civilian employment must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

The Board has considered the assertions of the veteran and 
those providing lay statements in support of his claim that 
he has a bilateral knee disorder as a result of his service.  
While they are certainly competent to relate what the veteran 
had done in service and after service, and to describe the 
extent of his current bilateral knee symptomatology, there is 
no evidence that either possess the requisite medical 
training or expertise necessary to render them competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board recognizes that the veteran asserted having a 
bilateral knee disorder either as a result of his shell 
fragment wounds to the lower extremities in service, or as a 
result of injuries sustained in physical training for his 
civilian employment.  However, there has not been medical or 
lay evidence in-service occurrence or aggravation coupled 
with a competent medical nexus between such an in-service 
injury or disease and the current bilateral knee disability.  
Moreover, the veteran's inconsistent statements as to the 
etiology of his current bilateral knee disorders, whether 
related to the inservice shell fragment wound or post-service 
physical training injuries, are found to provide evidence 
against the claim as they are also found to diminish his 
overall credibility.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

Accordingly, service connection for a left and right knee 
disorder is denied.  The Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a left and right knee disorder.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.





ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


